Citation Nr: 0705558	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-14 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" 
evidence would include (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

A review of the claims file reveals that, in light of the 
Kent decision, the March 2004 agency of original jurisdiction 
(AOJ) VCAA notification letter sent to the veteran is 
insufficient.  Although the letter informed the veteran that 
new and material evidence could be submitted to reopen his 
claim and indicated what type of evidence would qualify as 
"new" evidence, he was not specifically informed of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Therefore, the 
Board finds that the claim must be remanded for compliance 
with the VCAA and recent case law.

Additionally, the Board notes that the statement of the case 
issued in April 2005 does not contain the applicable 
provisions of 38 C.F.R. § 3.156 (2006).  Although the RO 
appears to have reopened the veteran's claim, the Board must 
also assess whether new and material evidence has been 
submitted sufficient to reopen the claim of service 
connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is obliged to determine in the first 
instance whether there is new and material evidence to reopen 
the claim, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Accordingly, the veteran must be 
provided the applicable provisions of 38 C.F.R. § 3.156.  In 
this regard, the Board observes that the veteran's claim to 
reopen was received in 2004, subsequent to the August 29, 
2001 effective date of revision of 38 C.F.R. § 3.156.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103 (a) 
and 38 3.159(b) that includes an 
explanation of the information or evidence 
needed to reopen a previously denied claim 
for entitlement to service connection for 
bilateral hearing loss disability, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App 1 (2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denial of record.

2.  Thereafter, the AOJ should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case which contains the provisions of 
38 C.F.R. § 3.156 (as in effect from 
August 29, 2001).  The veteran and his 
representative must be afforded the 
appropriate opportunity to respond.  
Subsequently, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


